Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
This invention is directed at an organic auxiliary layer over an organic PE layer, where the organic auxiliary layer has a higher charge mobility of the corresponding N or the P semiconductor of the PE layer, depending on if the organic auxiliary layer is N or P itself. I.e. if the auxiliary organic layer is an N layer, it has a higher electron mobility than the N semiconductor material of the PE layer (paragraph [0110] of the specification). Claim 1 as drafted purports, for example, that the auxiliary layer has a mobility that is higher than a charge mobility of the PE layer. The PE layer has both hole and electron mobility.  Therefore, a simple organic PIN structure would read on the claim, since the P material could be interpreted as the “auxiliary organic layer” which would have higher hole mobility than the I layer by definition, which could be interpreted as the photoelectric layer.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for what is described above, does not reasonably provide enablement for the broader concept of the auxiliary layer having a charge mobility greater than a charge mobility of the PE layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims, for the reasons explained above.  
Proposed claim amendment to overcome rejections under section 112A:
1. (Currently Amended) A photoelectric conversion device, comprising: 
a first electrode and a second electrode facing each other; 
a photoelectric conversion layer between the first electrode and the second electrode, the photoelectric conversion layer configured to absorb light in at least one part of a wavelength spectrum of light and to convert the absorbed light into an electric signal; and 
an organic auxiliary layer between the first electrode and the photoelectric conversion layer, the organic auxiliary layer having a higher charge carrier mobility than a corresponding carrier charge mobility of the photoelectric conversion layer.
Applicants are welcome to contact the examiner for an examiner’s amendment.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20130104968 to Pfeiffer et al. (Pfeiffer).
Regarding Claim 1, Pfeiffer teaches a photoelectric conversion device, comprising: 
a first electrode 2 and a second electrode 9 facing each other; 
a photoelectric conversion layer between the first electrode and the second electrode, the photoelectric conversion layer 4/5 configured to absorb light in at least one part of a wavelength spectrum of light and to convert the absorbed light into an electric signal; and 
an organic auxiliary layer 6 between the first electrode and the photoelectric conversion layer, the organic auxiliary layer having a higher charge mobility than a charge mobility of the photoelectric conversion layer (6 is a hole transport layer, which inherently has a greater charge carrier mobility for holes than the N portion of the intrinsic layers 4/5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812